Exhibit Certification of the Chief Executive Officer and Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350) In connection with the annual report on Form 10-K of Century Aluminum Company (the “Company”) for the year ended December 31, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), Logan Kruger, as Chief Executive Officer of the Company, and Michael Bless, as Chief Financial Officer of the Company, each hereby certifies, pursuant to Section 906 of the
